DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“with artificial intelligence” in line 4 should read –with an artificial intelligence--.  
“based on algorithm from” in line 10 should read –based on an algorithm from multi-dimensional—
“and involved the artificial intelligence” in lines 10-11 should read –and the involved artificial intelligence algorithm”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
physiological information collection device in claim 2.
psychological communication interaction device in claim 2, 12
central control processing device in claims 2, 7
physical output apparatus in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the cloud platform is configured to, with artificial intelligence algorithm, generate multidimensional psychological big data using physiological data and psychological state evaluation parameters gotten from the plurality of brain stimulation terminals and established models of algorithm for brain disease diagnosis and evaluation”. Applicant’s original specification describes “with artificial intelligence algorithm especially machine learning and deep learning” ([0054]), “[b]y processing this data, diagnosis indicators related to illnesses may be obtained” ([0056]), “the cloud platform evaluates human psychological and mental state…, comprehensively compares physiological indicator parameters from various sensors, the expression and voice of the current target subject, etc. through the artificial intelligence algorithm, and obtains relatively perfect and accurate composite indexes of human physiology and psychology” ([0057]), “the cloud platform conducts big data and artificial intelligence processing” ([0058]), “big data is cyclically calculated and optimized through the artificial intelligence algorithm” ([0073]), and states data is analyzed and optimized via the artificial intelligence algorithm (at least: [0068], [0071]-[0074]). However, these disclosures do not describe the algorithm or steps/procedure in which artificial intelligence is employed for performing the claimed function of “generate…big data”. Further, applicant’s disclosure does not describe the steps/procedure for performing the claimed “algorithm for brain disease diagnosis and evaluation”.
Claim 1 additionally recites “each of the plurality of brain stimulation terminals is configured to: analyze…based on algorithm from multi-dimensional psychological big data and involved artificial intelligence algorithm”. Claim 2 recites the limitation “the central control processing device is configured to…analyze the physiological data and psychological state evaluation parameters of the target subject based on the multi-dimensional psychological big data and by using the artificial intelligence algorithm”. Claim 7 recites the limitation “the central control processing device is further configured to analyze the facial expressions and the sound features of the target subject through the artificial intelligence algorithm”.
Applicant’s original specification discloses “[a]ttention, current emotions and degrees of mental fatigue are calculated and related illnesses are diagnosed according to the existing medical knowledge, and calculation methods and detailed classification are adjusted dynamically according to the accumulated big data”, and further states “[t]he accumulated physiological parameters of the target subject under different states, excitement or tension, are analyzed in detail and the previous emotional judgment model is learned and improved using machine learning and deep learning” ([0058]). Additionally, applicant’s original specification describes a brain stimulation method based on artificial intelligence, stating “the physiological data and psychological state evaluation parameters are analyzed…by using artificial intelligence algorithm” ([0071]), “[t]he facial expressions and sound features of the target subject are analyzed through the artificial intelligence algorithm” ([0073]), and “[t]he local system analyzes, integrates and optimizes the data according to the existing intelligent programs and algorithms” ([0074]). These disclosures do not describe or set forth the steps or process by which the artificial intelligence algorithm is employed to perform the function of “analyzing” as claimed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “multi-dimensional psychological big data” in lines 5 and 10. It is unclear whether the big data is intended to be the same or different in both recitations.
Claim 2 recites the limitation “a mental state” while parent claim 1 recites “a mental state”. It is unclear whether the mental state of claim 2 is the same or different as that of claim 1.
Regarding claim 4, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0118555 (Dhumne et al.) and U.S. Patent Application Publication No. 2014/0347265 (Aimone et al.).
Regarding claim 1, Hagedorn et al. teaches a brain stimulation system ([0003]; [0027]), comprising: 
a brain stimulation terminal (Figure 1, helmet, 100) and a network platform in communication connection with the brain stimulation terminal (100), wherein the network platform is configured to generate multi-dimensional psychological big data using physiological data and psychological state evaluation parameters gotten from the brain stimulation terminal and established models of algorithm for brain disease diagnosis and evaluation (EEG, physiological, and psychological state data of target subject captured, [0028]-[0038], [0048], [0056]; captured data compared to database storing reference normal and pathological EEG, physiological, and psychological data to identify abnormalities, disorders, trauma, and disease, [0060]-[0061]; memory, 830 and network interface, 810, [0066]); 
wherein the brain stimulation terminal (100) is configured to: analyze collected physiological data and psychological state evaluation parameters of a target subject based on an algorithm from the multi-dimensional psychological big data, measure a mental state of the target subject, obtain brain stimulation parameters required for the target subject according to the mental state, and produce a non-invasive brain stimulation for the target subject according to the brain stimulation parameters (captured data from target subject compared to database of normal and pathological data profiles, and treatment stimulation supplied based on determined state as a result of comparison, [0037], [0046], [0060]-[0061]).
Hagedorn does not teach the system includes a plurality of brain stimulation terminals, the network platform is a cloud platform, and the system operates based on artificial intelligence to employ and analyze the physiological and psychological state data.
However, Dhumne teaches a brain stimulation system (abstract; [0003]), comprising: a plurality of brain stimulation terminals and a cloud platform in communication connection with the plurality of brain stimulation terminals, configured for collect and analyze data of a target subject and provide therapeutic stimulation to treat the subject based on a determined diagnosis ([0015]; [0035]-[0039]; [0045]; patient terminals, [0051] and [0055]; cloud network between patient terminals, [0056]; diagnostic and treatment modules, [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagedorn to include a plurality of brain terminals and networking between the plurality of terminals and database via a cloud platform as taught by Dhumne, because Dhumne teaches providing such a network of a plurality of brain stimulation terminals in communication via a cloud platform permits treatment of “a large number of patients while reducing the costs and time consumption typically associated with one-on-one” care ([0045]).
Hagedorn and Dhumne do not teach the system operates based on artificial intelligence to employ and analyze data.
However, Aimone teaches a brain stimulation system based on artificial intelligence (abstract; [0206]), comprising: a plurality of brain stimulation terminals (EEG) configured to obtain physiological and psychological state data, and the system is configured to generate multi-dimensional physiological big data via an artificial intelligence algorithm based on the data obtained for disease or disorder diagnosis and evaluation ([0038]-[0044]; [0092]; machine learning algorithm employed to build predictive model for diagnosis of a disorder or disease based on database of normal and disordered physiological and psychological state data, for comparison to data obtained from target subject, [0193], [0206]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagedorn and Dhumne to employ an artificial intelligence algorithm in generating the multi-dimensional psychological big data for comparison to obtained data from the target subject as taught by Aimone, because Aimone teaches employing artificial intelligence, such as machine learning, enables establishing a predictive model to more accurately diagnose a disorder or disease based on obtained data from the subject ([0206]).
Regarding claim 3, Hagedorn in view of Dhumne and Aimone teaches all the limitations of claim 1. The modified system of Hagedorn, Dhumne, and Aimone teaches the cloud platform is further configured to, through the artificial intelligence algorithm, perform cycled calculation on the multi-dimensional psychological big data and optimize the multi-dimensional psychological big data (see discussion for claim 1; Hagedorn, [0060]-[0061]; Aimone, [0092], [0206]).
Regarding claim 4, Hagedorn in view of Dhumne and Aimone teaches all the limitations of claim 1. The modified system of Hagedorn, Dhumne, and Aimone teaches each of the plurality of brain stimulation terminals is further configured to predict a possibility of a mental illness of the target subject according to the mental state and make corresponding pre-warnings and/or adjustment and intervention (see discussion for claim 1; Hagedorn, [0037], [0046], [0060]-[0061]; Aimone, [0206]).
Regarding claim 5, Hagedorn in view of Dhumne and Aimone teaches all the limitations of claim 1. The modified system of Hagedorn, Dhumne, and Aimone teaches the each of the plurality of brain stimulation terminals is further configured to comprehensively record the big data of the target subject, optimize the brain stimulation parameters of the target subject to obtain a brain stimulation rule suitable for the target subject with the artificial intelligence algorithm, and produce individual-targeted brain stimulation for the target subject according to the brain stimulation rule (see discussion for claim 1; Hagedorn, individual stimulation parameters based on recorded target subject data analysis, [0045]-[0046], [0059]-[0060]).
Regarding claim 14, Hagedorn in view of Dhumne and Aimone teaches all the limitations of claim 1. The modified system of Hagedorn, Dhumne, and Aimone teaches the physiological data comprises a heart rate, a respiratory rate, a blood pressure, skin conductivity and a brain wave ([0048]), and the psychological state evaluation parameters comprise a pressure index, an attention value and a fatigue level ([0033]-[0034]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0118555 (Dhumne et al.) and U.S. Patent Application Publication No. 2014/0347265 (Aimone et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0105837 (Aguilar Domingo).
Regarding claim 13, Hagedorn et al. in view of Dhumne and Aimone teaches all the limitations of claim 1. The modified system of Hagedorn et al., Dhumne, and Aimone teaches each of the plurality of brain stimulation terminals further comprises a power supply device, wherein the power supply device is configured to supply power to the each of the plurality of brain stimulation terminals (Hagedorn et al.: performs detection of electrical impulses of brain and provides electrical detection, therefore includes power supply, [0037]; computer 800 includes electrical input interface for receiving wired or wireless power, [0066]). Hagedorn, Dhumne, and Aimone do not specify the power supply comprises one or more of the following devices: a primary battery, a secondary battery, a radio frequency power supply battery, and a biofuel battery.
However, Aguilar Domingo teaches a brain stimulation system (abstract), comprising a brain stimulation terminal comprising a power supply device comprising a primary battery ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply device in the system of Hagedorn, Dhumne, and Aimone to include a primary battery as taught by Aguilar Domingo, because providing a battery power supply improves portability of the brain stimulation terminals.
Allowable Subject Matter
Claims 2 and 6-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the brain stimulation system of claim 2, wherein each of the plurality of brain stimulation terminals comprises a physiological information collection device, a psychological communication interaction device, a central control processing device, and a physical output apparatus, wherein the physiological information collection device is configured to collect the physiological data from the subject, the psychological communication interaction device is configured to interact with the subject via natural language processing to acquire the psychological state evaluation parameters of the subject, the central control processing device is configured to control the physiological information collection device, psychological communication interaction device, and physical output apparatus, and to analyze the obtained physiological data and psychological state parameters from the subject based on the multi-dimensional psychological big data via artificial intelligence, measure the mental state of the subject, obtain the brain stimulation parameters required for the subject according to the measured mental state, and the physical output device is configured to operate according to the brain stimulation parameters to produce the brain stimulation for the target subject, in light of the interpretation of “physiological information collection device”, a “psychological communication interaction device”, a “central control processing device”, and a “physical output apparatus” under 35 U.S.C. 112(f) as noted above, and in context of the remainder of parent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791